Filed 9/8/22 P. v. Cruz CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079151

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. INF2000322)

MARIO CRUZ, JR.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Riverside County,
Otis Sterling III, Judge. Affirmed in part; reversed in part; remanded with
directions.
         Kevin Smith, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General,
A. Natasha Cortina, and Ksenia Gracheva, Deputy Attorneys General, for
Plaintiff and Respondent.
        A jury convicted Mario Cruz, Jr. of false imprisonment1 (Pen. Code,2
§ 236); stalking with a prior conviction for the same offense (§ 646.9,
subd (c)(2); count 2); and inflicting corporal injury on a dating partner
(§ 273.5, subd. (f)(10); count 3). In a bifurcated proceeding, the trial court
struck Cruz’s serious felony prior and found two strike priors to be true.
        The court sentenced Cruz to prison for 12 years, consisting of the
following: the upper term of five years for count 2, doubled for Cruz’s prior
strike; and one-third the middle term (one year) for count 3, doubled to two
years. Per section 654, the court stayed Cruz’s sentence under count 1 (16
months).
        Cruz appeals, contending substantial evidence does not support his
conviction under count 2, and the trial court erred in admitting evidence
regarding Cruz’s domestic violence toward a previous intimate partner.
        In addition, while this appeal was pending, we granted Cruz’s request
to file a supplemental brief regarding whether remand for resentencing was
necessary under Assembly Bill No. 518 (Stats. 2021, ch. 441, § 1) (Assembly
Bill 518) and/or Senate Bill No. 567 (Stats. 2021, ch. 731, § 1.3) (Senate Bill
567). The People filed a supplemental brief on these resentencing issues as
well.
        We determine that Cruz’s substantial evidence and evidentiary
challenges to the judgment are without merit. However, we believe the
prudent course is to remand this matter to the superior court to allow the
court to consider its new discretion under Assembly Bill 518 and Senate
Bill 567.


1     False imprisonment was a lesser included offense of count 1
(kidnapping; Pen. Code, § 207, subd. (a)).

2       Statutory references are to the Penal Code unless otherwise specified.
                                         2
                         FACTUAL BACKGROUND
                                 Prosecution
     Cruz met Jane Doe in November 2019 when Doe started a job at the
same landscaping company where Cruz had been working. Doe left that job
at the end of that month and found work at a bakery in Palm Springs. The
two began dating in mid-December.
     At the end of December, after Doe saw what she thought were romantic
communications between Cruz and his ex-girlfriend, she ended the
relationship. A day or two later, Cruz contacted Doe and told her that he had
broken up with his ex-girlfriend. Doe also confirmed this with Cruz’s mother.
Doe and Cruz then resumed their romantic relationship.
     In mid-January, however, the relationship took a turn for the worse.
Cruz suddenly began insulting Doe and demanding to read her cellphone
messages. On one occasion, Cruz wanted to see Doe’s text messages. He took
Doe’s phone and scrolled through her old messages, saying that he wanted to
review all of them. When Doe asked for her phone back, Cruz refused to
return it to her. Doe tried to take the phone, but Cruz grabbed her wrist and
twisted her arm. Doe told Cruz that he was hurting her. She repeated
herself two or three times before Cruz stopped twisting her arm. Cruz told
Doe that he had hurt her because she provoked him. He then returned her
phone. Doe broke up with Cruz a second time, telling him that she did not
want anything to do with him because he was “very violent.”
     A few days later, Cruz again tried to convince Doe to get back together
with him, calling her on the phone, sending her text messages, and showing
up at her work, sometimes unexpectedly. Doe was afraid of Cruz but
resumed her relationship with him because she wanted to avoid problems.




                                      3
Cruz began regularly insulting Doe, calling her a “fucking slut,” “asshole,”
and “dumbass.”
      In mid-February, Cruz again took Doe’s phone away from her, this time
pulling it out of her purse. Cruz repeatedly accused Doe of cheating on him
and told her that he did not trust her, and that he wanted to see her phone to
make sure that she was not seeing anyone else. Doe complied and unlocked
her cellphone for Cruz to avoid him becoming violent. When Cruz started
listening to audio that Doe had sent to her daughter, Doe told him that was
enough and tried to take her phone back. Again, Cruz grabbed and twisted
her arm. Doe told him that she was in pain. Doe again broke up with Cruz.
      Cruz continued to send Doe text messages for four or five days after
Doe ended their romantic relationship. He told Doe “that [she] didn’t love
him much and that if [she] didn’t get back with him, then [she] would get to
know him.” Doe perceived this to be a threat. She was afraid of going to the
police because she had been working illegally and believed that she would
face potential immigration consequences.
      Because Cruz would not stop contacting her, and she was afraid to go to
the police, Doe again agreed to continue seeing Cruz. Cruz began demanding
that Doe send him her location and pictures to prove where she was. Every
time Doe received a text message or phone call, she had to show it to Cruz.
Doe complied with Cruz’s requests to placate him and tried to manage the
relationship by spending time with Cruz at his mother’s house, as he seemed
less prone to aggression there. Doe also tried to persuade Cruz not to show
up at her work. Since Cruz had told her that “he had a ticket” and the police
were looking for him, Doe tried to convince him to stay away from her work
by telling him that the police go by her work often. Cruz stopped showing up
at Doe’s work for some time after that.


                                          4
      On March 1, at around 1:45 p.m., Doe was going out to eat with her
aunts. Doe had sent Cruz a picture of herself with her aunts when she
arrived at the restaurant and told him that they were going to eat. Cruz
began calling Doe and sending her insulting text messages. Doe had missed
calls, video calls, and text messages from Cruz. Cruz deleted some of his
messages, but the messages that remained said, “You’ll see,” “Fucking idiot,”
“Slut,” and “I don’t want to have anything to do with you.” Doe responded,
“Come on. What’s wrong with you?” and said that she was answering his
phone calls and messages.
      Doe told Cruz that she was accepting his offer to break up and that she
did not want to get back together. Cruz responded that he was going to go
looking for Doe at her work and that she should leave her car unlocked so
that he could wait for her in her car. In the past, Doe would leave her car
open for Cruz about twice a week because it was usually very cold at night
when she got off work, and Cruz would be waiting for her outside. Doe
replied, “No.” Cruz said that he was going to go anyway and that if she
“wanted to make him suffer, that was fine.” Doe stopped talking to Cruz and
went to work. She worked from 5:00 p.m. until 1:00 a.m. that day. At around
1:00 a.m., Doe left work alone and walked to her car in the parking lot. Cruz
was waiting for her outside of her car, standing on the driver’s side. Cruz
told Doe that it was very cold outside. Doe offered to take him home, telling
him that she did not want to leave him there because she was not a bad
person. However, Doe reiterated that their romantic relationship was over.
      Doe thought that giving Cruz a ride home would help to appease him
and keep him from becoming violent. Cruz’s home in Desert Hot Springs was
about 25 minutes away from the bakery in Palm Springs. During the car
ride, Doe reiterated to Cruz that she did not want to continue their romantic


                                       5
relationship and that the relationship was over. Cruz tried to convince her
that “all couples . . . have problems.” Doe told Cruz that she was afraid of
him, to which he replied that there was no reason for her fear “because he
had never hit a woman.”
      When they arrived at Cruz’s house, Doe asked him to get out of the car.
Cruz refused and insisted that Doe always ended up getting back together
with him so there was no reason to prolong the breakup. Doe maintained
that she did not want to get back together. Cruz said that he would agree
and “stop looking for [Doe]” under one condition, which was that she have sex
with him. He promised that if she had sex with him one last time, he would
get out of the car and would stop calling her, texting her, and showing up at
her work. Doe told Cruz that she did not want to have sex with him. The
discussion between Cruz and Doe lasted until 4:00 a.m.
      Doe eventually agreed to have sex with Cruz to get him to leave and in
exchange for his promises to leave her alone afterwards. After they had sex,
however, Cruz still refused to leave the car. He told Doe that he was not
going to leave her alone. Doe asked Cruz to let her go and told him that her
aunts were going to get worried and start calling her, which would cause
problems. Cruz got out of the car but left the passenger door open and
walked around the car, saying he needed to check the trunk. He opened the
trunk and looked inside. Cruz then stood inside the open passenger door,
refusing to move. Doe began to drive away slowly, and after she had driven
far enough, she reached over and closed the passenger door. She saw that
Cruz was still standing outside of his house, looking at her.
      Later that day, on March 2, Doe was scheduled to work from 5:00 p.m.
to 1:00 a.m. again. Cruz texted Doe throughout the day, telling her that she
did not love him enough and that he was going to fight for the relationship.


                                       6
Doe told Cruz that she was going to go to the police because he was harassing
her and ignoring her repeated requests to stop contacting her. When Doe got
to work around 5:00 p.m., she texted Cruz that she was not going to leave her
car unlocked for him and to stop following her. Cruz responded that he did
not care if Doe “would make him suffer.” Doe took that to mean that Cruz
would not be coming to her work that day.
      Doe took a break from work at about 10:30 p.m. and checked her
messages. She did not have any messages from Cruz. She was supposed to
end her shift at 1:00 a.m. again, but she had a large order and ended up
getting out of work at about 4:00 a.m. She was the only person at the bakery
that night. She left work and walked to her car. As she was walking toward
her car, she saw that someone who had been sitting on the edge of the
parking lot was coming toward her. She recognized that it was Cruz when he
came closer to her. Doe continued to walk toward her car. Cruz started
asking “what the fuck was [Doe] doing” and why it had taken such a long
time for her to come out of work. Doe told Cruz that she was very tired after
work, just wanted to go home, and they could talk later. Cruz asked Doe
whether she had been drinking. When Doe got in her car to drive, Cruz
opened the passenger door and got in the car, too. He told Doe that he was on
drugs and that it was her fault because he needed to take drugs to cope with
the breakup. Doe told him it was not her fault, and she did not want to be
with him. He replied, “Well, you already made me angry. Start the car.”
Doe picked up her purse and tried to get out of the car, but Cruz grabbed her
by her hair and jacket. Doe told him that if he did not let her go, she would
scream. When he did not let her go, Doe yelled out for help. Cruz told her to
shut up and grabbed her by her hair and her face. He pulled her back into
the driver’s seat and would not let go. Doe screamed again, and Cruz


                                       7
grabbed her by the mouth and pulled her onto the center console. Cruz was
on top of Doe, covering and grabbing at her mouth. He told Doe to shut up
because he did not want to go to jail. Doe’s eyes were closed and she could
taste blood in her mouth. Cruz told her, “If you don’t calm down, things are
going to be worse for you.” Doe nodded and said she would calm down. Cruz
let her go but took the car keys from her. He then grabbed Doe by her clothes
to move her to the passenger side. Doe told him that he could just take the
car if he wanted to.
      Doe saw someone approaching the car after she screamed for help, but
Cruz told the approaching person that everything was fine. Cruz closed the
driver’s side door and started driving Doe’s car. Doe was crying. As he was
driving, Cruz told Doe, “You make me get angry,” and again told her, “Shut
up, or things will be worse for you.” Cruz told her not to do or say anything
and that if she did, he was going to report her to immigration.
      Cruz drove to his sister’s house and parked outside. He said that he
“had been a little rough” with Doe. Doe tried to appease Cruz by apologizing
and telling him that he was right and that she had made a mistake. Doe
believed that things would get worse for her if she tried to get out of the car
and that Cruz could kill her. Cruz made Doe promise on her daughter’s life
that she would not tell the police about what happened. Doe agreed. Doe
told Cruz that she needed to go home and that her family would start getting
worried if they did not see her at home soon.
      Cruz drove away from his sister’s house toward a store, where he
parked the car and stepped out. He instructed Doe not to get out of the car.
Instead, he walked around to her side and pulled her out and looked for
something in the car. He then took Doe over to the driver’s side and told her




                                        8
that she had blood on her mouth. He tried to come closer to wipe the blood,
but Doe said, “No.” Doe got in the car and drove home.
       When Doe got home at about 6:00 a.m., she told her aunt what had
happened. Her aunt told her that if she did not want any more problems,
Doe should think about going back to Mexico. Doe believed that her problems
would not be over if she went back to Mexico because in December 2019, she
saw Cruz’s text messages to his ex-girlfriend on his phone, in which he
threated to go find her in Mexicali. She decided to report Cruz to the police.
Doe felt like she was betraying Cruz, which she expressed to the interviewing
officer.
       The forensic nurse who evaluated Doe found bruising inside the mouth.
There were injuries and scrapes along the side of her mouth and chin, as well
as marks all along Doe’s neck and near her ear, and dried blood inside her
ear. When the nurse checked Doe’s hands for signs of offensive or defensive
injuries, she found that one of Doe’s fingers was swollen and painful. Doe
had difficulty bending it. Doe complained of head and neck pain. She also
reported a lot of pain in her mid-back area and the nurse observed redness in
a line across her back, as well as red marks on the back of Doe’s left arm and
her scalp.
       While Doe was in the forensic exam, Cruz began texting and calling
her. Cruz sent numerous text messages, asking her whether she was okay,
why her phone was on silent, said that he was going to come over to her
house “right now,” and asked her to send him screenshots of her text
messages with coworkers to explain why she was taking so long to respond to
him. Doe showed the reporting officer her phone, who observed that Cruz
sent Doe at least 26 messages and called her about seven times in that
period.


                                       9
      The police obtained an emergency protective order for Doe and went to
Cruz’s mother’s house to find Cruz. Cruz was walking down the street when
the police apprehended him. When asked what his name was, Cruz provided
a fake name. When a detective told him that he was under arrest, Cruz
replied, “I don’t give a fuck. I’ll be out in ten days.”
      Doe was not Cruz’s first victim. Indeed, Cruz stipulated that he had
been convicted of stalking with an active restraining order, vandalism, three
counts of violating a restraining order within seven years of an act of violence
or credible threat of violence, and two counts of criminal threats against a
prior girlfriend, Jane Roe.
      At Cruz’s trial, Roe testified that she was in a relationship with Cruz in
2016 and that they dated for close to two years. She recalled that before she
ended the relationship for good, she and Cruz went “back and forth” several
times, breaking up and getting back together. When they broke up, Cruz
became angry, calling Roe and sending her a lot of text messages.
      Eventually, Roe got a restraining order protecting her from Cruz.
Despite the restraining order, Cruz called Roe using several different phone
numbers at her home, where she was living with her father. Cruz talked to
her about getting back together. When she made it clear that she did not
want to get back together, he became upset and sent her multiple text
messages and emails. In the messages, Cruz said that if they did not get
back together, he would go to Roe’s work and beat her up and cut off her ear.
      A couple of months later, Cruz accused Roe of cheating on him with his
uncle. Cruz showed up at Roe’s work, grabbed rocks from across the street,
and broke the windows on her car while she was working at Home Depot.
Cruz sent her a picture of her car with the broken windows and apologized,
saying he was sorry and asking her to marry him. He also said that he was


                                         10
“going to make [her] life a living hell,” and that he was going to cut her ear off
so that she would “remember him [her] whole life.” Cruz attached a photo of
a severed ear. Cruz further told Roe that she had to go to his house and have
sex with him, or else he would go and look for her and she “was going to
regret it.” When Roe started seeing someone else, Cruz told her that she and
her boyfriend “better watch [their] back[s].” Cruz called her a slut and again
asked her to have sex with him, threatening to “shut her eyes” by punching
her. Roe believed that Cruz did not care about the restraining order, which
“was nothing to him.”
                                     Defense
      Cruz testified in his own defense. He stated that he moved to
California from Arizona in 2015 after he was released from prison there. In
2019, he started working for the landscaping company where he met Doe. He
“fell in love with [Doe] since the very first day [he] saw her.” Cruz and Doe
quickly developed a dating and sexual relationship.
      Although Doe was living with her aunt, Cruz did not meet her aunt
because a coworker from the landscaping company had communicated to
Doe’s aunt that Cruz was a bad person and had been in prison for drugs.
Cruz told Doe that this was a lie and that he had gone to prison in 2016
“[b]ecause at that time, [Roe, his ex-girlfriend] had cheated on me. And I had
gone over to her uncle’s house, and I broke some windows.” When Doe said
that she did not believe Cruz, Cruz took Doe to his mother’s house, where his
mother corroborated his story.
      At the end of December, Cruz had been talking to a female friend from
Mexico. One day, when Doe and Cruz were at Cruz’s sister’s house, Cruz left
his cellphone with Doe. Doe saw his messages and thought that he was
dating the other woman. Doe was “mad at [Cruz]” during that time. Cruz


                                       11
showed up at Doe’s work, hoping to talk to her about their relationship and to
ask her for forgiveness. Cruz typically would take the bus to Doe’s workplace
and arrive at around 11:00 p.m. He would then wait for Doe until she got out
of work. Cruz knew that the times Doe got off work varied between 1:00 a.m.
and 4:00 a.m. Sometimes, Doe would leave her car open for Cruz so that he
could wait for her to get off work in the car. When Doe got off work, she
would usually drop Cruz off at his mother’s house or sister’s house.
      At the end of December, Cruz and Doe made up and continued to date.
In January 2020, Doe drove Cruz to his sister’s house after she got off work,
as usual. Cruz asked to see her cellphone. He told her that he wanted to see
it because she did not respect his phone privacy. He grabbed her phone and
told her to unlock it with her fingerprint. Doe grabbed her cellphone, pulling
it toward herself and away from Cruz. Cruz thought that Doe must be trying
to hide something from him. Cruz grabbed Doe by her wrist and pulled her
toward him by her hand. He said, “Give me your cellphone.” Doe refused,
and the two argued for about 30 seconds before Doe gave Cruz the phone.
She told Cruz that he had hurt her, and he apologized.
      Cruz made Doe put in her passcode to unlock her phone. He then
opened her WhatsApp messages and scrolled through her conversations until
he found one with a nude picture of Doe’s ex-boyfriend. Doe grabbed her
phone and told Cruz that the messages were with her ex-boyfriend, but Cruz
insisted they were recent. Cruz grabbed Doe’s wrist in the same way as
before, taking her phone back from her. He then gave her phone back and
instructed her to erase all of her messages. Doe complied. Cruz told Doe that
he did not want anything to do with her. He testified that he wanted to
retaliate by breaking up with her. She told him that she loved him and
wanted to be with him, but Cruz told her to leave. Doe went home. The next


                                      12
day, the pair met at Cruz’s mother’s house and made up. Cruz testified that
he and Doe had sex that day but because they were “upset at each other,”
they had sex without kissing, holding hands, or talking.
      On March 1, Cruz arrived at Doe’s work at around 11:00 p.m. and
waited for Doe outside of her car, by the driver’s side. According to Cruz, Doe
did not finish her shift and leave work until about 3:00 a.m. Doe got into her
car and asked Cruz where he wanted to go. He said he wanted to go to his
mother’s house, and Doe said that was fine and to get in. She said that she
wanted to have a serious conversation with him. She told him that she
wanted to break up because Cruz was going to “find someone else” when she
went to Mexico and that Cruz was just using her. Cruz told Doe that he was
going to stay with her and marry her.
      When they arrived at Cruz’s mother’s house, Cruz started crying
because Doe wanted to break up with him. He asked Doe to have sex with
him “for the last time.” Doe asked him, “If I make love to you for the last
time, are you going to stop looking for me?” and “If I give you sex, will you
leave me alone?” Cruz asked if that was what Doe wanted, to which she did
not respond. Instead, Doe said, “Making love, no. Sex, yes.” After sex, Doe
told Cruz that she likes to hurt him to see if he really loves her.
      The next morning, on March 2, Cruz sent Doe text messages and
images of hearts and quotes about fighting for relationships. Doe replied,
telling Cruz that he was selfish and immature. Cruz “told her that she was
going to eat those words one day.” Doe told Cruz, “You said that you were
going to get on with your life and that you weren’t going to be part of mine.”
Cruz told her that he was going to “fight for her,” but Doe told him that she
did not want him to fight for her and that she just wanted him out of her life.
She told him to stop looking for her. Doe also said that she was going to


                                        13
report him to the police for harassment and that it “is harassment when the
other person no longer wants it.”
      Cruz called Doe several times, but she did not respond. Doe went to
have lunch with her aunts that day and put her phone on silent because one
of her aunts does not like Cruz. Cruz told Doe that he did not want anything
to do with her and called her names because he was upset. After realizing
that the conflict was his fault, Cruz sent text messages to Doe depicting
flowers and teddy bears. He decided to go to Doe’s work to ask for
forgiveness. He told Doe his plan, but Doe told him that she did not want to
see him. Cruz told her that “even though [you’re] mad at me . . . I’m still
going to go to [your] job.” He asked Doe to leave her car doors unlocked. Doe
said no and that she did not want to see Cruz.
      Doe was starting work that day at 5:00 p.m. Cruz took the bus there,
arriving about a half hour later. He had planned to arrive at 4:30 p.m. or so
to talk to Doe at the start of her shift but arrived late. Cruz decided to wait
for Doe to finish work. He walked to a nearby restaurant to eat and then to a
nearby park to wait for her. Cruz sent text messages to Doe at midnight
because Doe usually takes her lunch at 1:00 a.m. Doe did not respond.
Eventually, Doe read his message stating that he was outside of her work
and again replied that she did not want to see him. Cruz still waited outside
for Doe for almost 12 hours.
      When Doe got off work at around 4:00 a.m., she walked to her car and
put her keys in the ignition. Cruz approached her when she was already
sitting in the car and asked her why she got out of work so late. Doe told him
that she was making cookies. Cruz asked Doe if she had been drinking
because she looked dizzy and drunk. Doe agreed to take Cruz to his sister’s
house. When he got in the car, he continued to ask whether Doe was drunk.


                                       14
She replied that he was the one who appeared to be drunk, to which Cruz

sarcastically replied that he was on drugs.3 Cruz put his hands on Doe’s
cheeks and tried to kiss her, but Doe started yelling. Cruz got scared because
there was a warrant for his arrest. He tried to calm her down by grabbing
her by the hair and holding her for a couple of seconds. Cruz had his hands
on Doe’s face. She stopped screaming and told him that someone was coming.
Cruz looked up and saw a man outside of the car. The man asked if
everything was okay. Cruz gave him a “thumbs up” and said that everything
was fine. Cruz covered Doe’s mouth with his hand. He told her, “If you
continue yelling, things are going to get worse. Because you know very well
that someone’s going to hear you. They’re going to call the police. And I have
a warrant for my arrest. And they’re going to take me to jail.” Cruz
reiterated that he told Doe that things were going to get worse if she
continued to scream because there was a warrant for his arrest and someone
might call the police if they heard Doe screaming. Doe said that she
understood and wanted to leave. Cruz asked whether she wanted him to
drive. She agreed to let him drive, and they switched seats.
      Cruz told Doe to calm down and that he loved her as he started driving.
Doe said nothing. Cruz drove to his sister’s house, where he parked the car
outside and talked to Doe. Although they had just arrived at his sister’s
house, Cruz asked if he could take the car to a nearby store. Doe told Cruz
that he needed to handle his own problems. Cruz drove to the store and
asked Doe to promise that she would wait for him. Doe promised on her
daughter’s life that she would. Cruz got out of the car, and Doe left.




3     At trial, Cruz testified that he was not actually under the influence of
drugs at the time.
                                      15
      Cruz also addressed his previous relationship with Roe. He admitted
that Roe obtained a restraining order against him. He believed that Roe’s
father was the one who pushed for the restraining order because he wanted
Roe to reconcile with her husband, who had been deported and was living in
Mexicali. Cruz admitted to breaking Roe’s car windows while she was at
work because he believed that Roe was having an affair with his uncle. Cruz
went across the street from Roe’s work, grabbed two rocks, and returned to
Roe’s car. He threw the rocks through the front of the windshield, the back
driver’s side window, and the back windshield. After breaking Roe’s car
windows, Cruz told her friends that he was going to go to her work to look for
her and if she was not there, that he would go to her house.
      Cruz admitted that at some point, there were three restraining orders
in place protecting Roe from him. Nevertheless, he sent messages to Roe that
said, “I’m going to make your life a living hell you fucking bitch,” “You’ll see
what is coming your way you fucking bitch,” and “I am going to cut your ear
so you can remember me your whole life. And if you leave, you will have your
fucking father here.” Cruz sent other threatening messages to Roe despite
the restraining orders, telling her, “I’m going to give you a good beating one
day when you get off work,” “I’m going to close your eyes with pure punches
just so you know what you’re expecting, bitch,” and “Hope to God that you
don’t get me in a bad mood because you will regret everything.”
      Cruz also told Roe that she had better stop seeing her boyfriend, called
her a slut, and asked her for sex. He sent Roe a picture of a cut-off ear and
told her that was what her ear would look like. He also sent one message
four times, which said, “Tomorrow morning I’m going to want pussy. And if
you don’t come, I’ll go look for you at your job to give you a good beating.”




                                       16
      After Cruz started dating Doe, he told her that he had been in prison
for going to Roe’s work and breaking her car windows after he learned that
she was cheating on him with his uncle. He did not tell Doe about the text
messages he had sent to Roe.
      At some point, Cruz’s mother texted Doe to tell her that Cruz was
“jealous and crazy.”
                                   DISCUSSION
                                          I
                          SUBSTANTIAL EVIDENCE
                              A. Cruz’s Contentions
      Cruz argues that insufficient evidence supports his conviction for
stalking with a prior offense under section 646.9, subdivision (c)(2). We
disagree.
                              B. Standard of Review
      We review challenges to the sufficiency of the evidence for substantial
evidence. (People v. San Nicolas (2004) 34 Cal.4th 614, 658 [“A judgment will
not be reversed so long as there is substantial evidence to support a rational
trier of fact’s conclusion . . . .”]; see People v. Gregerson (2011) 202
Cal.App.4th 306, 320.) In so doing, we examine the entire record in the light
most favorable to the judgment below. (People v. Becerrada (2017) 2 Cal.5th
1009, 1028.) We look for substantial evidence, which is evidence that is
“reasonable, credible and of solid value—from which a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt” (People v. Koontz
(2002) 27 Cal.4th 1041, 1078; People v. Banks (2015) 61 Cal.4th 788, 804),
and we do not substitute our own factual determinations for the factfinder’s.
(Koontz, at p. 1078.) Further, “ ‘[w]e do not reweigh evidence or reevaluate a
witness’s credibility.’ [Citations.] ‘Resolution of conflicts and inconsistencies


                                         17
in the testimony is the exclusive province of the trier of fact. [Citation.]
Moreover, unless the testimony is physically impossible or inherently
improbable, testimony of a single witness is sufficient to support a
conviction.’ ” (People v. Brown (2014) 59 Cal.4th 86, 106 (Brown).)
                                    C. Analysis
         Cruz challenges his conviction for stalking with a prior offense, but he
admits that the evidence established he had been convicted of a prior offense.
As such, Cruz focuses his argument on the elements of stalking, which are
defined by section 646.9, subdivision (a) as follows:
            “Any person who willfully, maliciously, and repeatedly
            follows or willfully and maliciously harasses another person
            and who makes a credible threat with the intent to place
            that person in reasonable fear for his or her safety, or the
            safety of his or her immediate family is guilty of the crime
            of stalking[.]”

         Cruz first contends that the prosecution failed to prove with substantial
evidence that he repeatedly followed or harassed Doe with no legitimate
purpose. As we discuss post, we conclude Cruz’s arguments are without
merit.
         The stalking statute also defines the term “harasses.” “For the
purposes of this section, ‘harasses’ means engages in a knowing and willful
course of conduct directed at a specific person that seriously alarms, annoys,
torments, or terrorizes the person, and that serves no legitimate purpose.”
(§ 646.9, subd. (e).) In addition, modifying the word “following” as used in the
statute, the word “repeatedly” means “the perpetrator must follow the victim
more than one time.” (People v. Heilman (1994) 25 Cal.App.4th 391, 400.)
         On the record before us, the evidence showed that Cruz willfully and
maliciously followed and harassed Doe. By his own admissions, Cruz
repeatedly called, messaged, and followed Doe despite her requests to leave

                                         18
her alone. Specifically, Doe had expressed to Cruz her desire to end the
relationship and to get him away from her. She told Cruz explicitly that she
did not want to see him, he should not come to her work, she would not leave
her car unlocked for him as she had done in the past, and she wanted nothing
to do with him. Yet, despite her telling Cruz to leave her alone, Cruz would
not do so. He still showed up at Doe’s workplace and waited outside for
nearly 12 hours, until Doe left work at 4:00 a.m., and he followed her to her
car.
       Cruz knew that Doe had become desperate for him to leave her alone
when she dropped him off at his mother’s house, told him she did not want to
get back together with him, and asked him to leave. Instead, Cruz sat in the
car for hours, refusing to leave and begging Doe for sex. He told Doe that he
would only agree to leave the car and to stop calling, texting, and following
her under one condition, which was for her to have sex with him “one last
time.” After repeatedly refusing Cruz’s advances, Doe reluctantly agreed to
have sex with him in hopes that he would fulfill his promise. But after Doe
relented and had sex with Cruz, Cruz still refused to leave the car and told
Doe that he had no intention of leaving her alone. After finally leaving the
car, he sent multiple text messages and phone calls that same morning, and
later showed up at Doe’s work after she again told him to stop following her.
This evidence easily satisfies the following and harassing prongs of the
stalking statute. Indeed, Cruz does not dispute this evidence. Rather, he
contends he had a legitimate purpose for engaging in this activity. According
to him, he was just engaging in the same conduct he previously exhibited in
his relationship with Doe to convince her to resume a romantic relationship
with him. And, as such, substantial evidence does not support his conviction.




                                      19
      However, Cruz’s argument is not of the moment. Simply characterizing
his actions as a “dating tactic” does not negate any element of stalking or
otherwise excuse Cruz’s conduct in the instant action. In other words, Cruz
may not avoid responsibility here by claiming he did it all for love. As such,
we summarily reject his argument that he was legally permitted to engage in
his untoward conduct as long as he was trying to reconcile with Doe.
      Cruz next argues that substantial evidence does not support the jury’s
conclusion that he intended to place Doe in fear for her safety or the safety of
her family. At trial, the prosecution emphasized two threats made by Cruz
toward Doe. The first consisted of the following: “You are going to get to
know the real me. You’ll see.” And the second was, “Shut up, or things will
be worse for you. You need to calm down, or it will be worse for you.” Cruz
characterizes both these statements as “vague and ambiguous” and argues
that the context in which the statements were made indicate that he did not
intend to place Doe in fear. We disagree.
      Proof that the defendant made “a credible threat” is a required element
for a conviction of stalking. (People v. Ewing (1999) 76 Cal.App.4th 199, 210.)
The stalking statute defines a “credible threat” very broadly as “a verbal or
written threat . . . or a threat implied by a pattern of conduct . . . made with
the intent to place the person that is the target of the threat in reasonable
fear for his or her safety . . . and made with the apparent ability to carry out
the threat.” (§ 646.9, subd. (g).) Moreover, “the question is not whether each
individual expression communicated the requisite threat but whether the
combination of all of appellant’s communications, expressions and conduct
did so.” (People v. Lopez (2015) 240 Cal.App.4th 436, 449 (Lopez).) “ ‘ “[T]he
element of intent is rarely susceptible of direct proof and must usually be
inferred from all the facts and circumstances disclosed by the evidence.” ’ ”


                                       20
(Id. at p. 454.) “It is not necessary to prove that the defendant had the intent
to actually carry out the threat.” (§ 646.9, subd. (g).)
      The first statement that Cruz challenges, in which he told Doe that she
would get to know the real him if she did not reconcile with him can
reasonably be interpreted as a threat. After Cruz grabbed and twisted Doe’s
arm to force her to unlock her phone for him and delete all of her messages on
WhatsApp, Doe broke up with Cruz. Cruz continued to send Doe text
messages for four or five days and told her that “if [she] didn’t get back with
him, that [she] would get to know him.” Further, Cruz had been sending
insulting messages to Doe for some time leading up to this statement, calling
her a “fucking slut,” “asshole,” and “dumbass.” In addition, Cruz had on
another occasion sent Doe a cluster of messages that said, “Fucking idiot,”
“Slut,” and “You’ll see,” further supporting the interpretation that Cruz was
threatening Doe when he said that she would “get to know him” if she did not
get back together with him. Indeed, the most reasonable interpretation of
Cruz’s statement was that he was trying to scare Doe into agreeing to date
him again.
      Moreover, we are not persuaded by Cruz’s argument that his statement
was “ambiguous and equally subject to the interpretation that Cruz would go
out of his way to be kinder to Doe.” Such an argument, again, goes to the
weight of the evidence and argues that an alternative inference is plausible
under the evidence. Yet, that contention is not proper as part of a substantial
evidence review of a jury verdict. (See Brown, supra, 59 Cal.4th at p. 106;
People v. Solomon (2010) 49 Cal.4th 792, 819 (Solomon).)
      The second statement that Cruz made to Doe to “shut up, or things will
be worse for you,” also was not too vague to convey Cruz’s intent to cause Doe
fear. Cruz admitted that he grabbed Doe by her hair and face and covered


                                        21
her mouth with his hand. He then told her, “If you continue yelling, things
are going to get worse. Because you know very well that someone’s going to
hear you. They’re going to call the police. And I have a warrant for my
arrest. And they’re going to take me to jail.” Also, Cruz later testified that
he told Doe that things were going to get worse if she continued to scream
“[b]ecause you know I have a warrant for my arrest. Someone’s going to
listen to you, and they’re going to call the cops.”
      At the time Cruz made this statement to Doe, her eyes were closed, she
was crying, and she could taste blood in her mouth from Cruz’s assault.
Further, Cruz had just waited outside of Doe’s workplace for her for almost
12 hours despite Doe telling him to stay away. A concerned passerby
approached the car to ask if everything was alright, but Cruz told him all was
well and sent him away. Given that Cruz was physically hurting and
restraining Doe while covering her mouth and instructing her not to call out
for help, and that he sent away the only person who came to check if Doe was
alright, an extremely reasonable interpretation is that Cruz intended to
threaten Doe and put her in fear by telling her that “things will be worse” for
her if she continued to scream.
      Nevertheless, Cruz argues that it is unclear what he meant by “things
will be worse,” suggesting that he did not want the police to come because he
was looking out for Doe’s immigration status. Cruz was able to make this
argument to the jury below, but the jury did not believe him. Even if we
found Cruz’s argument persuasive (which we do not), we may not substitute
our opinion of the facts for that of the jury. (Cf. Solomon, supra, 49 Cal.4th
at p. 819.)
      In addition, Cruz’s claim that the People only provided two instances of
credible threats ignores that the law authorizes the jury to consider Cruz’s


                                        22
statements as part of a general pattern of conduct and within the totality of
the circumstances. (Lopez, supra, 240 Cal.App.4th at p. 454.) In Lopez, the
court found that the defendant intended to cause the victim fear when he
continued to contact her despite her requests to stop: “Appellant not only
ignored [the victim’s] increasingly impassioned pleas to stop contacting her
because he was scaring her, he responded with further contacts . . . . There
can be no question appellant knew he was causing [her] fear . . . [she] told
him in September that she had contacted the police because he was
frightening and scaring her . . . . Appellant maintains that . . . he had no
intent to instill fear in [her], that he only wanted to reconcile with her. But
his persistence in the face of [her] efforts to avoid him . . . amply supports the
inference that he intended the result he caused.” (Lopez, supra, 240
Cal.App.4th at p. 454.)
      Here, similar to the appellant in Lopez, Cruz ignored Doe’s many pleas
to stop contacting her, and instead responded with further contacts. Between
January 3, 2020 and March 3, 2020, there were 700 pages of text messages
between Doe and Cruz. Doe repeatedly told Cruz that she did not want
anything to do with him because he was “very violent,” that she did not want
to get back together with him, and that she did not want Cruz to come to her
workplace. Similar to Lopez, Cruz knew that Doe was afraid of him because
she had told him so. And Doe told Cruz that she was going to report him to
the police for harassing her and ignoring her requests to stop contacting her.
Also, as in Lopez, Cruz argues here that he never meant to instill fear in Doe
but that he only wanted to reconcile with her. (Lopez, supra, 240 Cal.App.4th
at p. 454.) As the court found in Lopez, Cruz’s “persistence in the face of
[Doe’s] efforts to avoid him . . . amply supports the inference that he intended
the result he caused.” (Ibid; see People v. Falck (1997) 52 Cal.App.4th 287,


                                        23
299 [“[I]t can be inferred that appellant intended to cause fear in the victim
from the fact that he insisted on maintaining contact with her although she
clearly was attempting to avoid him . . . .”].)
      Cruz’s case also is similar to People v. Uecker (2009) 172 Cal.App.4th
583 (Uecker), wherein the defendant often sat next to the victim’s car in her
work parking lot when she would go to lunch, even when her lunch hour
varied. (Id. at p. 588.) The court found that there was substantial evidence
to support that the defendant made a credible threat and intended to place
the victim in reasonable fear for her safety, as “a reasonable jury could
conclude defendant wanted [the victim] to know he had been watching her
while she was parked at work and keeping track of her schedule to place her
in fear of her safety.” (Id. at p. 595.)
      Other cases have similarly found a defendant’s positioning himself to
watch the victim’s comings and goings as evidence of the defendant’s intent to
place the victim in fear. (See, e.g., Lopez, supra, 240 Cal.App.4th at p. 452;
People v. Halgren (1996) 52 Cal.App.4th 1223, 1233.) Here, Cruz repeatedly
came to Doe’s workplace and sat outside for hours, waiting for her by her car
in the middle of the night, despite her numerous requests to stop. Cruz also
wanted Doe to know that he was watching her and keeping track of her
schedule by requiring her to show him screenshots of her conversations with
coworkers, her location anytime she went anywhere, and all of her phone
calls and text messages. (See Uecker, supra, 172 Cal.App.4th at p. 595.)
      Based on the totality of the circumstances and the context surrounding
Cruz’s statements to Doe, a reasonable jury could find beyond a reasonable
doubt that Cruz’s conduct posed a credible threat to Doe and that Cruz
intended to put Doe in fear for her safety. Cruz’s interpretation of the
evidence may not be substituted for the jury’s reasonable interpretation that


                                           24
he intended to scare Doe when he told her that she would “get to know the
real him” if she did not get back together with him, when he told her to “shut
up or things will get worse” as he held her down by her hair with his hand
over her mouth, and when he sent harassing messages and appeared at her
workplace on multiple occasions after she told him that he was scaring her
and demanded that he stop following her. (People v. Ochoa (1993) 6 Cal.4th
1199, 1206.)
      Finally, Cruz argues that substantial evidence does not show that Doe
was in reasonable fear for her safety. We reject this contention.
      The parties agree that a defendant’s past acts of violence or threats can
aid in the determination of whether a victim’s fear is reasonable. (See
People v. McClelland (1996) 42 Cal.App.4th 144, 154.) Here, substantial
evidence established Cruz’s prior acts of violence and stalking not only
regarding Doe but also Roe, some of which was personally known to Doe and
would support her reasonable fear of Cruz. Cruz testified that Doe’s aunt
knew about his criminal history and had communicated to Doe that Cruz was
a bad person and had been in prison for drugs. Cruz told Doe that he had
been in prison in 2016 “[b]ecause at that time, [Roe] had cheated on me. And
I had gone over to her uncle’s house, and I broke some windows.” When Doe
said that she did not believe Cruz, Cruz took Doe to his mother’s house,
where his mother confirmed Cruz’s story. Later, Doe saw Cruz’s text
messages to Roe on his cellphone, in which he threated to go find her in
Mexicali. Doe also knew that Cruz was out on parole and that the police had
a warrant for his arrest.
      Moreover, Cruz’s mother sent text messages to Doe telling her that
Cruz was “jealous and crazy.” Like he did with Roe, Cruz repeatedly accused
Doe of cheating on him and told her that he did not trust her. Based on what


                                      25
Doe knew about Cruz, as well as her experiences with him, it would have
been reasonable for Doe to fear that Cruz would be aggressive toward her.
      Additionally, Cruz previously acted violently toward Doe when he
grabbed her arm and twisted it twice to get her cellphone. Doe told Cruz that
he had hurt her and that she was afraid of him.
      Cruz’s statement to Doe to “shut up, or things will get worse” also was
immediately preceded by violence. After Cruz grabbed Doe by her hair and
head and covered her mouth, he pulled her inside the car to the point that
Doe had blood inside and around her mouth and in her ear, as well as
injuries on her neck, head, chin, arm, and back. When Doe screamed for
help, someone came over to the car, but Cruz sent them away. Cruz’s
violence toward Doe provide an impetus to her reasonable fear that Cruz
could and would harm her even more than he already had.
      Further, the evidence paints a picture of a dangerous situation that
was exacerbating because of Cruz’s behavior and actions. Although Doe told
Cruz to stay away, he knew where she worked and showed up, waiting for
her. In addition, Cruz became increasingly controlling and surveilled Doe’s
every move, requiring her to show him all of her text messages, to delete her
conversations when he instructed her to do so, to send him her location and
pictures proving where she was, and to show him every text message or
phone call she received.
      Also, Cruz showed no signs that he was going to cease his behavior,
even when Doe behaved how Cruz demanded. For example, Cruz promised
Doe that he would leave her alone if she agreed to have sex with him “one
last time,” only to continue contacting her incessantly afterwards.
      Despite the evidence proffered at trial, Cruz nonetheless claims that
Doe’s fear for her safety was unreasonable because “[h]er safety was never


                                      26
threatened by any of these innocuous statements and there was no allegation
that Cruz ever made any threats against Doe’s family.” He argues that Doe
only knew about an altercation with his ex-girlfriend, but that this was not
enough to make her fear reasonable. Yet, even if we were not to consider the
evidence regarding Cruz’s treatment of Roe, Doe had reason to fear Cruz
because he had been violent with her in the past and Cruz’s mother warned
Doe that Cruz was “jealous and crazy,” Cruz refused to stay away from her
despite her many requests, and Cruz’s aggressive conduct was escalating.
      Simply put, substantial evidence supports the jury’s finding that Doe
reasonably feared for her safety. Moreover, the evidence also amply proved
that Cruz’s conduct was seriously alarming and annoying to Doe. Doe told
Cruz that she was afraid of him after he grabbed and twisted her arm, that
she did not want Cruz to “fight for her” as he insisted he would do, and that
she was going to report him to the police for harassing her. As discussed
ante, Doe also told Cruz repeatedly to stop following her, to stop contacting
her and showing up at her workplace, and that she did not want to see Cruz
anymore or to continue their relationship. No matter what Doe said or did,
Cruz persisted. Cruz’s relentless pursuit and lack of any respect for Doe’s
clearly-stated boundaries also supports a finding that Doe feared for her
safety. (See People v. Tran (1996) 47 Cal.App.4th 253, 260 [conduct that
seriously annoys a person and causes substantial emotional distress is
harassment for purposes of section 646.9].) And Cruz knew that Doe was
afraid to call the police because of her immigration status, which he used
against her when he expressly threatened to report her to immigration
authorities if she called the police on him. Any reasonable person in Doe’s
position would be alarmed and emotionally distressed by such a predicament,




                                      27
and Doe testified consistently that she was afraid to report Cruz’s abusive
behavior for this very reason.
      Based on the foregoing, we determine that substantial evidence clearly
supports Cruz’s conviction for stalking.
                                       II
                       EVIDENCE RELATING TO ROE
                             A. Cruz’s Contentions
      Cruz maintains the trial court erred in admitting Roe’s testimony
concerning Cruz’s criminal threats under Evidence Code section 1109 to show
Cruz’s propensity to commit domestic violence. In the alternative, he asserts
the subject evidence should have been excluded on Evidence Code
section 352. We reject these two contentions.
                                 B. Background
      In a motion in limine, the prosecution moved to introduce evidence of
Cruz’s acts of domestic violence against Roe, seeking to admit Cruz’s prior
convictions for stalking, vandalism, two counts of criminal threats, and three
counts of violating a restraining order with a threat of violence or a prior.
The prosecution argued that such evidence was admissible under Evidence
Code section 1109 and could be used to impeach Cruz. Cruz’s prior
convictions arose from several acts: Cruz (1) repeatedly called Roe and her
father at home from unrecognizable phone numbers; (2) sent numerous
emails using different names to Roe; (3) messaged Roe via Facebook despite a
restraining order, threatening to cut off her ear, punch her eyes shut, and
beat her up at work, as well as calling her a slut and warning her that she
would “regret everything” if she did not stop seeing her new boyfriend;
(4) sent Roe pictures of her car, which he had vandalized, apologizing for the
damage and asking Roe to marry him and telling her that he was going to


                                       28
come to her work and home to find her; (5) called Roe at home and demanded
that she meet with him and when she refused, became angry and threatened
to “beat the crap out of her until she bleeds”; and (6) continued to send
numerous text messages to Roe in violation of a protective order.
      The prosecution sought to admit Cruz’s convictions and Roe’s testimony
as to these acts under Evidence Code section 1109, arguing that Cruz’s prior
offenses and underlying conduct would show propensity for similar conduct in
this case. The prosecution noted the similarities between Cruz’s harassment
of Roe and Doe whenever the women expressed that they wanted to end their
respective relationships with him. The prosecution asserted that evidence of
Cruz’s stalking and criminal threats, in particular, was admissible because
the convictions were less than 10 years old and the underlying acts did not
involve any facts or circumstances that would make them unduly prejudicial.
      Cruz’s trial counsel opposed the prosecution’s motion in part, agreeing
that most of the evidence was admissible under Evidence Code section 1109
but arguing that some of the evidence underlying the prior conviction should
be excluded or at least sanitized because it was unduly prejudicial to Cruz.
Specifically, defense counsel sought to exclude evidence of criminal threats
against Roe because Cruz was not charged with criminal threats in the
current case, and Cruz’s threats against Roe were severe in nature. Counsel
suggested that the jury be told that, after a protective order was entered,
Cruz contacted Roe numerous times over text and Facebook Messenger
messages that could be characterized as “disturbing.” Yet, defense counsel
maintained that the specific language of the messages should not be provided
to the jury.
      The trial court determined that Roe’s testimony was admissible
regarding Cruz’s criminal threats, explaining:


                                       29
         “[W]ith regard to Jane [Roe], they were threats of physical
         harm. In the present case, Jane Doe . . . will be discussing
         the fact that [Cruz] did, in fact, physically harm her. [¶]
         So I don’t see it as being more inflammatory. And I think it
         has some substantial relevance that he is making threats to
         carry out acts of physical harm in the previous case, which
         gives some circumstantial evidence of, in the present case,
         that he did, in fact, commit an act of physical harm against
         Jane Doe . . . . [¶] . . . On balance . . . I do not feel that it
         is more prejudicial than it is probative.”

      Cruz’s trial counsel renewed his objection at trial and asked the court
for “clarification as to what can be discussed in [Evidence Code section]
1109.” He moved to exclude testimony from Roe explaining why she received
a restraining order against Cruz in his prior case. To this end, defense
counsel sought to exclude that one of the reasons for the restraining order
was that Cruz had tried to rape Roe and that he made a gang related
reference to a Mexican cartel, which Roe perceived as a threat. Additionally,
there was evidence that Cruz sent Roe a message saying, “Tomorrow
morning, I’m going to want pussy. And if you don’t come, I’ll look for you at
your job to give you a good beating,” which Cruz repeated four times.
Defense counsel argued that these particular messages would be highly
inflammatory because they suggest that Roe was raped.
      In response, the prosecution stipulated to excluding the evidence
relating to Cruz’s alleged ties to Mexican cartels or gangs but sought to
include the other text messages from Cruz. The trial court excluded any
reference to the Mexican drug cartel but allowed the threatening text
messages to be admitted pursuant to Evidence Code section 1109, reasoning
that the facts were similar to Cruz’s demands for sex in the current case. The
court explained that Evidence Code section “1109 does allow in prior acts of a
similar nature. This is somewhat similar from the perspective of ‘I want sex.

                                        30
If you don’t give it to me, here’s what I’m going to do as a consequence.’ So
there’s a similarity. And for purposes of what [Evidence Code section] 1109
allows it in for, I believe it is probative. But the court’s prior ruling stands.”
        Accordingly, the trial court admitted Roe’s testimony, concluding that it
was admissible under Evidence Code section 1109 and should not be excluded
under Evidence Code section 352. In addition, relating to this evidence, the
court provided the jury with CALCRIM No. 852, which provides in relevant
part:
           “The People presented evidence that the defendant
           committed domestic violence that was not charged in this
           case, specifically the testimony of . . . Doe . . ., that on two
           prior occasions the defendant twisted her wrist and the
           testimony of . . . [Roe] . . .

           “Domestic violence means abuse committed against an
           adult who is a spouse, or former spouse, or cohabitant, or
           former cohabitant, or person with whom the defendant has
           had a child, or person who dated or is dating the defendant,
           or a person who was or is engaged to the defendant.

           “Abuse means intentionally or recklessly causing or
           attempting to cause bodily injury, or placing another
           person in reasonable fear of imminent serious bodily injury
           to himself or herself or to someone else.

           [¶] . . . [¶]

           “You may consider this evidence only if the People have
           proved by a preponderance of the evidence that the
           defendant did in fact commit[ ] the uncharged domestic
           violence. . . .

           “If the People have not met this burden of proof, you must
           disregard this evidence entirely.

           “If you decide that the defendant committed the uncharged
           domestic violence, you may, but are not required to,
           conclude from that evidence that the defendant was

                                          31
         disposed or inclined to commit domestic violence and, based
         on that decision, also conclude that the defendant was
         likely and did commit the offense alleged in Counts 1, 2,
         and 3, as charged here. If you conclude that the defendant
         committed the uncharged domestic violence, that
         conclusion is only one factor to consider along with all the
         other evidence. It is not sufficient by itself to prove that
         the defendant is guilty of Count 1, 2, or 3. The People must
         still prove each charge beyond a reasonable doubt.

         “Do not consider this evidence for any other purpose except
         for the limited purpose of defendant’s predisposition.”

                                  C. Analysis
      Cruz first argues that the court’s admission of Roe’s testimony as well
as instructing the jury with CALCRIM No. 852 was erroneous and prejudicial
to Cruz. Specifically, he insists that a portion of Roe’s testimony was not
admissible under Evidence Code section 1109 to prove his propensity to
engage in stalking because we determined some 17 years ago that stalking
was not a crime of domestic violence. (See People v. Zavala (2005) 130
Cal.App.4th 758, 770-771 (Zavala).) Cruz’s reliance on Zavala is misplaced.
      Under Evidence Code section 1101, subdivision (a), evidence of a
person’s prior conduct is generally inadmissible to prove the person’s conduct
on a specified occasion. (People v. Lindberg (2008) 45 Cal.4th 1, 22.)
However, Evidence Code section 1109, subdivision (a)(1), provides that
(except in situations not relevant here) “in a criminal action in which the
defendant is accused of an offense involving domestic violence, evidence of the
defendant’s commission of other domestic violence is not made inadmissible
by Section 1101 if the evidence is not inadmissible pursuant to Section 352.”
      This statute permits the admission of a defendant’s other acts of
domestic violence to show a propensity to commit such acts. (People v. Brown
(2011) 192 Cal.App.4th 1222, 1233.) It is based upon a legislative

                                      32
determination that “policy considerations favoring the exclusion of evidence
of uncharged domestic violence offenses are outweighed in criminal domestic
violence cases by the policy considerations favoring the admission of such
evidence.” (People v. Johnson (2000) 77 Cal.App.4th 410, 420.)
        Evidence Code section 1109 applies only “in a criminal action in which
the defendant is accused of an offense involving domestic violence.” (Evid.
Code, § 1109, subd. (a)(1); see People v. James (2010) 191 Cal.App.4th 478,
482.)
        “Domestic violence,” as used in Evidence Code section 1109, is now
defined by reference to two different statutes. Originally, the phrase was
defined as having “the meaning set forth in Section 13700 of the Penal Code.”
(Former Evid. Code, § 1109, subd. (d)(3); see Stats. 1998, ch. 707, § 1, p. 4707;
People v. Dallas (2008) 165 Cal.App.4th 940, 954 (Dallas).) Section 13700 of
the Penal Code defines “domestic violence” to include “abuse committed
against” a “cohabitant, former cohabitant, or person with whom the
suspect . . . is having or has had a dating or engagement relationship.”
(§ 13700, subd. (b).) “Abuse” is defined in section 13700 as “intentionally or
recklessly causing or attempting to cause bodily injury, or placing another
person in reasonable apprehension of imminent serious bodily injury to
himself or herself, or another.” (§ 13700, subd. (a).) Stalking is not
addressed in that statute.
        In 2004, the Legislature expanded the type of conduct that constitutes
domestic violence under Evidence Code section 1109 by adding the second
definition of domestic violence: “Subject to a hearing conducted pursuant to
[Evidence Code] Section 352, which shall include consideration of any
corroboration and remoteness in time, ‘domestic violence’ has the further
meaning as set forth in Section 6211 of the Family Code, if the act occurred


                                       33
no more than five years before the charged offense.” (Evid. Code, § 1109,
subd. (d)(3); see Stats. 2004, ch. 823, § 6.5, p. 6294.)
      Section 6211 of the Family Code provides: “ ‘Domestic violence’ is
abuse perpetrated against any of the following persons: [¶] . . . [¶] (b) A
cohabitant or former cohabitant . . . . [¶] (c) A person with whom the
respondent is having or has had a dating or engagement relationship.” A
“former cohabitant” includes children who formerly regularly resided in the
household. (Fam. Code, § 6209; Dallas, supra, 165 Cal.App.4th at p. 954.)
“Abuse,” for purposes of this provision includes “[i]ntentionally or recklessly
cause or attempt to cause bodily injury,” placing “a person in reasonable
apprehension of imminent serious bodily injury to that person or to another,”
and engaging “in any behavior that has been or could be enjoined pursuant to
[Family Code] Section 6320.” (Fam. Code, § 6203.) Behavior that may be
enjoined under Family Code section 6320 includes “stalking,” as well as
attacking, threatening, battering, harassing, telephoning, and disturbing the
peace of the other party. (Fam. Code, § 6320, subd. (a).)
      With this background in mind, “stalking” is behavior that may be
enjoined under Family Code section 6320; stalking therefore constitutes
“abuse” under Family Code section 6203; abuse perpetrated against a former
cohabitant or a person with whom the defendant has had a dating
relationship is “domestic violence” under Family code section 6211; and
domestic violence under Family Code section 6211 is domestic violence for
purposes of Evidence Code section 1109. (See People v. Ogle (2010) 185
Cal.App.4th 1138, 1143-1144 (Ogle).)
      Nevertheless, Cruz argues that we must follow Zavala, supra, 130
Cal.App.4th 758, wherein we concluded that “stalking is concomitantly not a
crime of domestic violence (as defined by section 13700) . . . .” (Id. at pp. 770-


                                         34
771.) In reaching that conclusion, we only referred to the first definition of
domestic violence in Evidence Code section 1109, the definition that
incorporates Penal Code section 13700. Here, the People assert that we
should disregard Zavala and rely on Ogle, supra, 185 Cal.App.4th 1138.
According to the Ogle court, this court “overlook[ed]” the second definition
under “Family Code section 6211, which defines domestic violence more
broadly and includes stalking.” (Ogle, at p. 1144.)
      It is accurate to point out the limited approach we took to defining a
crime of domestic violence. Yet, the timing of our opinion in that case
explains our focused analysis. We issued the opinion in Zavala in June 2005,
six months after the effective date of the amendment to Evidence Code
section 1109 that incorporated the Family Code’s definition of domestic
violence. (See Cal. Const., art. 4, § 8(c)(1) [statutes generally go into effect on
January 1 of the year following enactment].) Although we did not point out
when the trial in Zavala took place, based only on the timing of the appeal,
the trial almost certainly occurred before the January 2005 effective date of
the amendment. The broader Family Code definition of domestic violence,
therefore, was simply not incorporated into Evidence Code section 1109 at
the time of trial in Zavala and therefore irrelevant to our consideration of the
issues before us. Because we are dealing with a trial that occurred after the
January 2005 amendment to Evidence Code section 1109, Zavala is of limited
help in the instant matter. Further, stalking, under the facts here, is a crime
involving domestic violence. (See Ogle, supra, 185 Cal.App.4th at p. 1144.)
Consequently, the trial court did not abuse its discretion in admitting Roe’s
testimony under Evidence Code section 1109 in connection with Cruz’s
stalking offense.




                                        35
      Cruz next argues that, even if Roe’s testimony could have been
admitted under Evidence Code section 1109, the trial court nonetheless
abused its discretion by admitting the evidence over his counsel’s Evidence
Code section 352 objection. We disagree.
      Evidence that can be admitted under Evidence Code section 1109
nevertheless is generally subject to exclusion where the admission of such
evidence would be more prejudicial than probative within the meaning of
Evidence Code section 352. (Evid. Code, § 1109, subds. (a)(1), (e).) Under
Evidence Code section 352, trial courts have “discretion to exclude evidence if
its probative value is substantially outweighed by the probability that its
admission would create a substantial danger of undue prejudice.” (People v.
Mendoza (2007) 42 Cal.4th 686, 699; People v. Carter (2005) 36 Cal.4th 1114,
1168.) “ ‘ “The ‘prejudice’ referred to in Evidence Code section 352 applies to
evidence which uniquely tends to evoke an emotional bias against defendant
as an individual and which has very little effect on the issues. In applying
[Evidence Code] section 352, ‘prejudicial’ is not synonymous with
‘damaging.’ ” ” (People v. Williams (2013) 58 Cal.4th 197, 270 quoting
People v. Bolin (1998) 18 Cal.4th 297, 320.)
      “Evidence is not prejudicial, as that term is used in a[n] [Evidence
Code] section 352 context, merely because it undermines the opponent’s
position or shores up that of the proponent.” (Vorse v. Sarasy (1997) 53
Cal.App.4th 998, 1008.) “The prejudice which exclusion of evidence under
Evidence Code section 352 is designed to avoid is not the prejudice or damage
to a defense that naturally flows from relevant, highly probative evidence.
‘[A]ll evidence which tends to prove guilt is prejudicial or damaging to the
defendant’s case. The stronger the evidence, the more it is “prejudicial.” The
“prejudice” referred to in Evidence Code section 352 applies to evidence which


                                       36
uniquely tends to evoke an emotional bias against the defendant as an
individual and which has very little effect on the issues.’ ” (People v. Karis
(1988) 46 Cal.3d 612, 638, quoting People v. Yu (1983) 143 Cal.App.3d 358,
377; see People v. Wang (2020) 46 Cal.App.5th 1055, 1075-1076.)
      “ ‘ “[E]vidence should be excluded as unduly prejudicial when it is of
such nature as to inflame the emotions of the jury, motivating them to use
the information, not to logically evaluate the point upon which it is relevant,
but to reward or punish one side because of the jurors’ emotional reaction. In
such a circumstance, the evidence is unduly prejudicial because of the
substantial likelihood the jury will use it for an illegitimate purpose.” ’ ”
(People v. Megown (2018) 28 Cal.App.5th 157, 164, quoting People v. Doolin
(2009) 45 Cal.4th 390, 439.)
      Here, the challenged evidence was probative of Cruz’s intent, the
willful and malicious nature of his threats, and the reasonableness of Doe’s
fear. Cruz persistently contacted both women despite their requests to stop
and begged them to get back together with him and have sex with him when
they tried to end the relationship. He followed both of them and accused
them of cheating.
      Regarding his criminal threats against Roe, we conclude that Cruz’s
threats toward Doe and Roe were similar in nature. For example, Cruz told
Roe that he would go find her in Mexicali and that if they did not get back
together, he would go to Roe’s work to beat her up and cut off her ear.
Similarly, Cruz told Doe that if she did not get back together with him, she
“would get to know him,” and repeatedly threatened to show up at Doe’s work
and house despite her requests that he not do so.
      Cruz’s behavior against both victims, including his threats, showed a
common pattern of domestic violence, precisely the kind of pattern that is


                                        37
appropriately admitted during trial. (See People v. Kerley (2018) 23
Cal.App.5th 513, 535 [“[T]he Legislature concluded that, in domestic violence
cases in particular, a history or pattern of domestic violence is very
probative.” This is because “ ‘ “on-going violence and abuse is the norm in
domestic violence cases” ’ ” and is typically part of a scheme that “ ‘ “usually
escalates in frequency and severity” ’ ”].) Further, such evidence buttressed
the prosecution’s theory that Cruz, in harassing and threatening Doe, had no
legitimate purpose. The evidence also underscored the reasonableness of
Doe’s fear.
      In addition, we agree with the People that the challenged evidence was
not unduly prejudicial. Cruz’s threats to Roe did not uniquely invoke an
emotional response in the jury. Indeed, Cruz’s threats were less
inflammatory than his conduct toward Doe, who he physically assaulted by
twisting her arm and later attacking her in her car (causing bleeding and
various injuries).
      Although some of Cruz’s threats to Roe were more explicit than the
ones he levied at Doe and therefore facially more severe, the threats were not
substantially different so as to provoke an improper response by the jury. In
both cases, Cruz essentially threatened to follow and harass the two women
at their homes and workplaces if they did not comply with his demands to
continue dating him or to have sex with him.
      Additionally, Roe’s testimony about Cruz’s criminal threats was but a
small portion of the evidence against Cruz. There also was an abundance of
domestic violence acts against Roe other than the criminal threats that Cruz
does not challenge. (See People v. Valdez (2012) 55 Cal.4th 82, 134 [“Given
the extensive other evidence of defendant’s [acts of the same nature], [the]
defendant’s claim that a handful of gang-related exhibits . . . created ‘a


                                       38
substantial danger of undue prejudice[,]’ . . . i.e., the challenged evidence
‘ “uniquely tend[ed] to evoke an emotional bias against defendant as an
individual” ’ . . . is untenable”].) As in Valdez, given all of the other admitted
evidence of Cruz’s more serious acts of domestic violence—including stalking
both Doe and Roe, physically assaulting Doe, coercing Doe into sex, and
breaking the windows on Roe’s car—the suggestion that Roe’s testimony
about the threats Cruz made to harm her would uniquely tend to evoke an
emotional bias against him is not well taken. Further mitigating against
prejudice is the fact that the jury learned that Cruz had been convicted for
his prior offenses, and so would not be inclined to punish him in this case.
(Cf. People v. Ewoldt (1994) 7 Cal.4th 380, 405.)
      In summary, considering the record before us, the court did not abuse
its discretion in admitting the evidence of the criminal threats Cruz made
against Roe.
                                        III
                     CHANGES IN SENTENCING LAWS
                             A. Cruz’s Contentions
      Cruz argues that we must remand this matter to the trial court for a
new sentencing hearing in light of new, intervening legislation. Although the
People agree that Assembly Bill 518 (Stats. 2021, ch. 441, § 1) and Senate
Bill 567 (Stats. 2021, ch. 731, § 1.3) apply to Cruz’s case because it is not yet
final, they disagree that remand is required on the record before us. Cruz
has the better argument.
                                   B. Analysis
      Here, the trial court sentenced Cruz to the upper term of five years for
count 2 (stalking with a prior conviction of the same offense) doubled to 10




                                        39
years for his prior strike conviction.4 The court imposed a consecutive
sentence for count 3 (infliction of a corporal injury on a dating partner)

consisting of one-third the midterm, doubled to two years.5 The court
imposed but stayed, under section 654, a sentence consisting of one-third the

midterm for count 1 (false imprisonment), doubled to 16 months.6
      During the sentencing hearing, the court commented that it had
presided over Cruz’s previous trial after which it gave Cruz a fair sentence
that “was not anywhere near the max[,]” and then Cruz, once he was released
from prison, “absconded from parole and then committed, essentially, some of
the same type of offenses here, albeit more egregious because there was
violence in the offense.” The court observed that Cruz had “some substance
abuse and mental health issues” that it “should consider as mitigation.”
However, the trial court found “circumstances in aggravation, as indicated in




4     The sentencing triad for stalking with a prior conviction for the same
offense is two, three, or five years. (§ 646.9, subd. (c)(2).)

5     The sentencing triad for infliction of corporal injury on a dating partner
is two, three, or four years. (§ 273.5, subd. (a).)

6     The sentencing triad for false imprisonment is 16 months, two years, or
three years. (§§ 236, 18, subd. (a).)

                                       40
the probation officer’s report[7] as well as those mentioned by the prosecutor

here today.”8 The court determined that “the circumstances in aggravation
far outweigh those in mitigation, not only in terms of the number but in
quality.” As such, the court indicated that the “appropriate sentence” for
Cruz was the upper term of count 2 as the principal term.
                                 C. Analysis
      At the time of sentencing, former section 654, subdivision (a) required
that a defendant who committed an act punishable by two or more provisions
of law be punished under the provision that provided for the longest possible
term. (Stats. 1997, ch. 410, § 1.) Effective January 1, 2022, Assembly
Bill 518 (2021-2022 Reg. Sess.) amended section 654, subdivision (a) to
permit an act or omission punishable under two or more provisions of law to
“be punished under either of such provisions.” (§ 654, subd. (a); Stats. 2021,




7      In the probation officer’s sentencing recommendation, the probation
officer listed the following circumstances in aggravation: (1) the crime
involved great violence; (2) the victim was particularly vulnerable; (3) the
manner of the crime indicated planning, sophistication, and professionalism;
(4) Cruz took advantage of a position of trust or confidence to commit the
offense; (5) Cruz engaged in violent conduct that indicates a serious danger to
society; (6) Cruz’s prior convictions are numerous or of increasing
seriousness; (7) Cruz served a prior prison term under section 1170,
subdivision (h); and (8) Cruz’s prior performance on parole was
unsatisfactory.

8     At the sentencing hearing, the prosecutor emphasized several
aggravating factors, including the victim was particularly vulnerable because
she had recently moved to the United States, the manner of the crime
indicated “there was investigation and professionalism[,]” Cruz took
advantage of a position of trust to commit his crimes, Cruz was on parole at
the time he committed his crimes, Cruz’s lengthy criminal history, and his
prior performance on parole.
                                      41
ch. 441, § 1.) Thus, under newly-amended section 654, a trial court now has
the discretion to punish a defendant under any of the applicable laws.
          Under Senate Bill 567, which became effective on January 1, 2022, the
trial court must impose a term of imprisonment not exceeding the middle
term unless (1) aggravating circumstances have been established by
stipulation or found true beyond a reasonable doubt at trial, or (2) the
defendant has suffered prior convictions as established by certified records.
(§ 1170, subd. (b), as amended by Sen. Bill No. 567, Stats. 2021, ch. 731,
§ 1.3.)
          Cruz asserts, and the People agree, Assembly Bill 518 and Senate
Bill 567 apply retroactively in Cruz’s case because they make ameliorative
changes in the law that apply to all nonfinal convictions. (People v. Mendoza
(2022) 74 Cal.App.5th 843, 862, fn. 14 [Assembly Bill 518 is retroactive];
People v. Flores (2022) 73 Cal.App.5th 1032, 1038-1039 [Senate Bill 567 is
retroactive].) However, the parties disagree regarding whether remand is
required here.
          As to Senate Bill 567, the People argue that there is no need to remand
for resentencing for two reasons. First, they contend the trial court’s
sentencing decision complied with section 1170, subdivisions (b)(2) and (b)(3)
because Cruz stipulated to his previous crimes and a certified conviction
packet was offered into evidence. Second, the People maintain that to the
extent the trial court relied on aggravating factors that were not presented to
the jury and found to be true beyond a reasonable doubt in violation of
section 1170, subdivision (b)(2), there was no prejudice because if the correct
process had been followed, the jury would have found the underlying facts to
be true beyond a reasonable doubt.




                                         42
      Neither argument the People offer has merit under our recent decision
in People v. Lopez (2022) 78 Cal.App.5th 459. In that case, as here, the trial
court relied on numerous aggravating sentencing factors in deciding to give
the defendant an upper-term sentence, at least one of which related to the
defendant’s record of prior convictions. (Id. at pp. 464, 466.) We rejected the
People’s suggestion that because under section 1170, subdivision (b)(3), the
defendant’s prior convictions did not have to be found true by a jury, there
was no need to remand for resentencing. (People v. Lopez, at p. 466.) We
explained that where a trial court “originally relied on both permissible and
impermissible factors in selecting the upper term,” we could not affirm the
sentence unless we could “be assured that the trial court would have
exercised its discretion to impose the upper term based on a single permissible
aggravating factor . . . related to the defendant’s prior convictions.” (Id. at
p. 467.) Because the record failed to provide such assurance, remand was
necessary to allow the trial court to make an informed sentencing decision.
(Id. at p. 468.)
      This analysis from People v. Lopez applies here and leads to the same
conclusion. Although the trial court relied on Cruz’s criminal history in
choosing to impose the upper term for count 2, it relied on a number of other
aggravating factors as well. Even assuming the court properly considered
Cruz’s criminal history, there is no indication in the record that the court
would have selected an upper term sentence if the additional aggravating
factors were not present. Consequently, we cannot uphold Cruz’s sentence on
this ground.
      In People v. Lopez, we also rejected the People’s second argument
advanced in this case—that is, the defendant could not demonstrate any
error in sentencing him under the former version of Penal Code section 1170


                                        43
was prejudicial, because “a jury would have found true, beyond a reasonable
doubt, the aggravating factors on which the trial court relied in selecting the
upper term.” (People v. Lopez, supra, 78 Cal.App.5th at p. 465.) We agree
with the People that the trial court’s sentencing error should be reviewed for
harmlessness under the standard set forth in Chapman v. California (1967)
386 U.S. 18. Under this standard, an erroneous failure to submit a
sentencing factor to the jury “ ‘ “does not require reversal if the reviewing
court determines it was harmless beyond a reasonable doubt.” ’ ” (People v.
Lopez, at p. 465.) “ ‘The failure to submit a sentencing factor to a jury may be
found harmless if the evidence supporting that factor is overwhelming and
uncontested, and there is no “evidence that could rationally lead to a contrary
finding.” ’ ” (Ibid.)
      However, we disagreed in People v. Lopez that we could find the
sentencing error to be harmless. The prosecution had not sought to prove the
aggravating factors to a jury, and the defendant “had no reason to present
evidence that might have contradicted evidence supporting truth of the facts
underlying the aggravating factors relied on by the trial court.” (People v.
Lopez, supra, 78 Cal.App.5th at p. 466.) We therefore could not say, for every
aggravating factor relied on by the trial court, that “ ‘the evidence supporting
that factor is overwhelming and uncontested, and there is no “evidence that
could rationally lead to a contrary finding.” ’ ” (Ibid.) Rather, we found “[i]t
would be entirely speculative for us to presume, based on a record that does
not directly address the aggravating factors, what a jury would have found
true in connection with these factors.” (Ibid.)
      This analysis also applies here and forecloses the People’s second
contention. In the instant matter, as in People v. Lopez, at the time of trial,
the prosecution was not required to present evidence in an effort to prove


                                       44
aggravating sentencing factors at trial. Cruz “would have had no reason to
present evidence that might have contradicted evidence supporting [the]
truth of the facts underlying the aggravating factors relied on by the trial
court.” (People v. Lopez, supra, 78 Cal.App.5th at p. 466.) We therefore
cannot say, for every aggravating factor relied on by the trial court, that “ ‘the
evidence supporting that factor is overwhelming and uncontested, and there
is no “evidence that could rationally lead to a contrary finding.” ’ ” (Ibid.) As
such, we cannot affirm Cruz’s sentence on this ground.
      The trial court, in sentencing Cruz, relied on aggravating factors that
were neither stipulated to nor found to be true beyond a reasonable doubt by
a trier of fact. Accordingly, the sentence imposed does not comply with
section 1170, subdivision (b), as amended by Senate Bill 567. For the reasons
discussed ante, we do not find this error to be harmless beyond a reasonable
doubt. We therefore remand the matter to the trial court for resentencing
consistent with the current version of section 1170, subdivision (b). (See
People v. Lopez, supra, 78 Cal.App.5th at p. 468.)
      Regarding Assembly Bill 518, the People claim there is no need to
remand the matter because the record shows that the trial court would not




                                       45
have chosen to impose the shorter sentence even if it had discretion to do so.9
Yet, because we have concluded that we must vacate Cruz’s sentence and
remand for resentencing, on remand the trial court may revisit all of its prior
sentencing decisions in light of all new legislation, including Assembly
Bill 518. (See People v. Valenzuela (2019) 7 Cal.5th 415, 424-425 [“[T]he full
resentencing rule allows a court to revisit all prior sentencing decisions when
resentencing a defendant”]; accord, People v. Buycks (2018) 5 Cal.5th 857,
893.)




9      Even if we were to address the People’s argument on the merits, we
find scant support in the record that persuades us that the trial court would
not have exercised its new discretion under Assembly Bill 518. Further, the
court’s comments during sentencing were aimed at selecting the upper term
for count 2. And the court appeared to be mechanically following the dictates
of former section 654 in imposing the consecutive sentence under count 3
while staying the sentence for count 1. At the time, the court had no
discretion to choose count 1 instead of count 3 under section 654. Now it
does. “ ‘A court which is unaware of the scope of its discretionary powers can
no more exercise that “informed discretion” than one whose sentence is or
may have been based on misinformation regarding a material aspect of a
defendant’s record.’ [Citation.]” (People v. Gutierrez (2014) 58 Cal.4th 1354,
1391.)
                                      46
                                DISPOSITION
      Cruz’s sentence is vacated.    The matter is remanded to the superior
court for resentencing. In all other respects, the judgment is affirmed.




                                                      HUFFMAN, Acting P. J.

WE CONCUR:




DO, J.




BUCHANAN, J.




                                      47